Title: From Thomas Jefferson to J. Phillipe Reibelt, 21 June 1805
From: Jefferson, Thomas
To: Reibelt, J. Phillipe


                  
                     Sir 
                     
                     Washington June 21. 05
                  
                  It has been out of my power sooner to acknolege the reciept of your favors of June 11. 13. and 19. of the box of books sent here, I retain Le Botaniste Cultivateur, in 1st & 2d. vol. in expectation of the 3d and 4th.
                  
                     
                        Le parfait jardinier 4to.
                        1.30
                        
                     
                     
                        Culture de la vigne. Rosier  Etc. 2. v 8vo.
                        2.50
                        
                     
                     
                        Des Abeilles. de la Rocca. 3. v. 8vo.
                        3.20
                        
                     
                     
                        Portefeuille des artistes 4. cahiers.
                        14.40
                        
                     
                     
                        Meteorologies des cultivateurs. 12mo.
                        .25
                        
                     
                     
                        Ton de la bonne compagnie petit format.
                        .30
                        
                     
                     
                        Plans d’Architecture par Becker 4. cahiers,
                        17.
                        
                        
                     
                     
                        Landbaukurst von Meinert 4. cahiers.
                        16.80
                        55.75
                     
                     
                        60. per. cent
                        33.45
                        89.20
                     
                  
                  the box, with the residue is repacked, & I am on the look-out for a vessel by which to return it to Baltimore. in this is also returned the print of the oak of Palaemon, because it is a line in which I do not indulge myself except so far as respects fine things in architecture. I inclose your catalogue.   the corn you were so kind as to send me, I put into the hands of a good gardener; but it has not succeeded. I therefore rejoice it has succeeded at Baltimore, as I think it very valuable. considering lotteries as a species of gambling I have never permitted myself to become an adventurer in them for any object. with respect to your friend who proposes to settle at Charlottesville in the line of Pharmacy & Medicine, it is my duty to say frankly that, however eminent, I do not believe he coud succeed there. Charlottesville is itself a little village of about 20. families, scarcely at their ease. the country is very sparsely settled, & the business of a physician in it excessively laborious, as it can only be performed on horseback. it is one of the healthiest countries in the world, & already has, in itself & it’s neighborhood, more physicians than it can maintain. these speak the language of the country, are natives, are in the midst of established friends & connections, possessed of the business of the individuals of the country, & could hardly be supplanted by any new competitor. with Richmond I am quite unacquainted, not having seen it the last 5. years, nor been there more than once or twice within the last 20. years. Accept my salutations & respects.
                  
                     Th: Jefferson 
                     
                  
               